UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-24159 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) (Zip Code) (703) 777-6327 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 6,931,708 shares of Common Stock as of May 5, 2010 MIDDLEBURG FINANCIAL CORPORATION INDEX Part I.Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Changes in Shareholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 38 Part II.Other Information Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 39 Item 4. Removed and Reserved 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 40 2 PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS MIDDLEBURG FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (In Thousands, Except Share Data) (Unaudited) March 31, December 31, Assets: Cash and due from banks $ $ Interest-bearing deposits in banks Securities available for sale Loans held for sale Restricted securities, at cost Loans, net of allowance for loan losses of $9,870 in 2010 and $9,185 in 2009 Premises and equipment, net Goodwill and identfied intangibles Other real estate owned, net of valuation allowance of $899 in 2010 and $107 in 2009. Prepaid federal deposit insurance Accrued interest receivable and other assets Total assets $ $ Liabilities and Shareholders' Equity: Liabilities: Deposits: Non-interest bearing demand deposits $ $ Savings and interest-bearing demand deposits Time deposits Total deposits $ $ Securities sold under agreements to repurchase Short-term borrowings Long-term debt Subordinated notes Accrued interest and other liabilities Commitments and contingent liabilities - - Total liabilities $ $ Shareholders' Equity: Common stock, par value $2.50 share, authorized 20,000,000 shares issued and outstanding at March 31, 2010 - 6,909,293 shares issued and outstanding at December 31, 2009 - 6,909,293 shares $ $ Capital surplus Retained earnings Accumulated other comprehensive (loss), net ) ) Total Middleburg Financial Corporation shareholders'equity $ $ Non-controlling interest in consolidated subsidiary Total shareholders' equity $ $ Total liabilities and shareholders' equity $ $ See Accompanying Notes to Consolidated Financial Statements. 3 MIDDLEBURG FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (In Thousands, Except Per Share Data) Unaudited For the Three Months Ended March 31, Interest and Dividend Income Interest and fees on loans $ $ Interest on securities available for sale Taxable Exempt from federal income taxes Dividends 21 18 Interest on federal funds sold and other 35 34 Total interest and dividend income $ $ Interest Expense Interest on deposits $ $ Interest on securities sold under agreements to repurchase 20 22 Interest on short-term borrowings 44 Interest on long-term debt Total interest expense $ $ Net interest income $ $ Provision for loan losses Net interest income after provision for loan losses $ $ Other Income Trust and investment advisory fee income $ $ Service charges on deposit accounts Net gains on securities available for sale Total other-than-temporary impairment loss on securities ) - Portion of loss recognized in other comprehensive income - - Net impairment loss ) - Commissions on investment sales 85 Bank owned life insurance Gain on loans held for sale Fees on loans held for sale Other service charges, commissions and fees Other operating income 91 Total other income $ $ Other Expense Salaries and employee benefits $ $ Net occupancy expense of premises Other taxes Advertising Computer operations Other real estate owned Audits and Examinations Legal Fees FDIC insurance Other operating expenses Total other expense $ $ Income before income taxes $ $ Income tax expense 87 Net income $ $ Less:Net (income) loss attributable to non-controlling interest ) Net income attributable to Middleburg Financial Corporation $ $ Amortization of discount on preferred stock - 13 Dividend on preferred stock - Net income available to common shareholders $ $ Net income per common share, basic $ $ Net income per common share, diluted $ $ Dividends per share $ $ See Accompanying Notes to Consolidated Financial Statements 4 MIDDLEBURG FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Changes in Shareholders’ Equity For the Three Months Ended March 31, 2010 and 2009 (In Thousands, Except Share Data) (Unaudited) Middleburg Financial Corporation Shareholders Accumulated Other Preferred Common Capital Retained Comprehensive Comprehensive Noncontrolling Stock Stock Surplus Earnings Income (Loss) Income (Loss) Interest Total Balances - December 31, 2008 $ - $ ) $ $ Comprehensive income Net income $ Other comprehensive loss, net of tax: net of tax: Unrealized holding gains (losses) arising during the period (net of tax $873) ) Reclassification adjustment (net of tax $78) ) Total Other comprehensive loss (net of tax $951) )
